867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David A. COX, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 88-3462.
United States Court of Appeals, Federal Circuit.
Jan. 18, 1989.

Before FRIEDMAN and RICH, Circuit Judges, and BENNETT, Senior Circuit Judge.
PER CURIAM.


1
Petitioner appeals a decision of the Merit Systems Protection Board (MSPB or board) which dismissed his appeal and upheld the action of his agency in denying the claim that he was involuntarily retired.  The basis of that decision was that he had entered into a legally binding settlement agreement of the claim.  Cox v. Department of the Navy, MSPB No. SF075287C0864 (Nov. 23, 1987) (Cox I ).  Petitioner appealed that decision to this court on September 19, 1988.  It is provided by law that such an appeal here must be filed within 30 days after the date the petitioner received notice of the final order or decision of the board.  There has been no allegation that notice was not received in the regular course of the mails.  He is clearly out of time and the court has no jurisdiction of this appeal and it is dismissed.    5 U.S.C. Sec. 7703(b)(1) (1982).


2
Subsequently, the MSPB dismissed a petition for enforcement, finding that the Navy was in compliance with the terms of the settlement agreement.  Cox v. Department of the Navy, MSPB No. SF075287C0864 (May 20, 1988) (Cox II ).  The full board declined review of the initial decision of the administrative judge which became final on August 23, 1988.  We have carefully reviewed petitioner's allegations on timely appeal of the enforcement decision and find them to be either irrelevant or without merit.  There is no legal basis to overturn the MSPB decision and it is affirmed.    See 5 U.S.C. Sec. 7703(c) (1982).


3
In summary, Cox I is dismissed for lack of jurisdiction.  Cox II is affirmed on the merits and as a matter of law.